Case 2:19-cv-00662-JNP-DBP Document 13 Filed 10/07/19 PageID.46 Page 1 of 4




Richard F. Ensor (10877)
Michael C. Barnhill (12439)
MICHAEL BEST & FRIEDRICH, LLP
2750 East Cottonwood Parkway, Suite 560
Cottonwood Heights, Utah 84121
Telephone: (801) 833-0500
Facsimile: (801) 931-2500
rfensor@michaelbest.com
mcbarnhill@michaelbest.com

Attorneys for Plaintiff, AVT New Jersey, L.P.


                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


 AVT NEW JERSEY, L.P., a Utah limited
 partnership,
                                                    MOTION FOR ALTERNATIVE SERVICE
                           Plaintiff,

 v.                                                        Civil No. 2:19-cv-00662-JNP

 CUBITAC CORP., a New York corporation,                         Judge Jill N. Parrish
 and YOEL WEISS, a citizen of New York,

                           Defendants.


       Plaintiff AVT New Jersey, L.P. (“AVT”), by and through its undersigned counsel, hereby

moves the Court for an order allowing for alternative service upon Defendant Yoel Weiss

(“Defendant Weiss”) both as an individual and as an officer of agent for Defendant Cubitac

Corp. (“Defendant Cubitac”).

                         STATEMENT OF RELIEF REQUESTED

       AVT has worked to serve Defendant Weiss but has been unsuccessful after multiple

attempts. Therefore, AVT asks the Court to authorize service on Defendant Weiss, both



                                                1
Case 2:19-cv-00662-JNP-DBP Document 13 Filed 10/07/19 PageID.47 Page 2 of 4




individually and as an officer of Defendant Cubitac, by first class and certified mail to 48

Bakertown Road, Unit 415, Monroe, New York 10950.

                                   STATEMENT OF FACTS

       1.      The New York State Department of State Division of Corporations Entity

Information website (“Website”), lists no registered agent for Defendant Cubitac but does list

Defendant Weiss as the company’s chief executive officer. See Website, a true and accurate

representation of which is attached hereto as Exhibit A.

       2.      The Website lists Defendant Weiss’ address as being 48 Bakertown Road, Unit

208. See id.

       3.      A process server attempted to serve Defendant Weiss at this location, both as an

individual defendant and as an agent of Defendant Cubitac, on September 24, 2019. The

building’s management office and neighboring businesses told the process server that Defendant

Cubitac is located at Unit 415 rather than Unit 208.

       4.      After arriving at Unit 415, the process server delivered the summons and

complaint to an individual who, although he agreed to receive the documents, refused to identify

himself. See Affidavit of Service from September 24, 2019, a true and accurate copy of which is

attached hereto as Exhibit B.

       5.      Knowing the process server’s attempt at delivery of the documents would be

insufficient to constitute service, AVT’s counsel, pursuant to Fed. R. Civ. P. 4(e)(1) and Utah R.

Civ. 4(d)(2), attempted to serve the summons and complaint via USPS Adult Signature

Restricted Delivery, a method of delivery that sets limitations on who can receive the package.

In this case, Defendant Weiss was designated as the only individual who could sign for and


                                                 2
Case 2:19-cv-00662-JNP-DBP Document 13 Filed 10/07/19 PageID.48 Page 3 of 4




receive the documents. See USPS Tracking, a true and accurate copy of which is attached hereto

as Exhibit C.

        6.        On September 27, 2019, the USPS delivery worker attempted to deliver the

documents to Defendant Weiss but, upon arriving at Defendant Cubitac’s office, was told that

Defendant Weiss was unavailable to receive the documents. See id.

        7.      On September 28, 2019, the documents were “returned to the sender” because of

an incorrect address.” See id.

                                         ARGUMENT

        AVT attempted to serve Defendant Weiss multiple times at multiple addresses; however,

these attempts failed. The failure to serve Defendant Weiss at those addresses shows that he is

attempting to avoid service. AVT has reason to believe that 48 Bakertown Road, Unit 415,

Monroe, New York 10950 is still Defendant Cubitac’s business address. This belief was

confirmed when, during the September 24, 2019 attempt by the process server, the building

management and neighboring businesses told the process server that Unit 415 is Defendant

Cubitac’s office. Therefore, AVT asks the Court to authorize service by first class and certified

mail to 48 Bakertown Road, Unit 415, Monroe, New York 10950.

        AVT believes that this method of service is reasonably calculated to notify Defendant

Weiss and Defendant Cubitac of the pendency of this action because this address appears to be

the company’s current business address. Therefore, Defendant Weiss and Defendant Cubitac

will be notified of the suit.




                                                3
Case 2:19-cv-00662-JNP-DBP Document 13 Filed 10/07/19 PageID.49 Page 4 of 4




                                        CONCLUSION

       For the reasons set forth above, the Court should authorize alternative service by first

class and certified mail to 48 Bakertown Road, Unit 415, Monroe, New York 10950.

       DATED this 7th day of October 2019.



                                                     /s/ Michael C. Barnhill _________
                                                     Attorney for Plaintiff




                                                4
